This is a companion case to State v. Cowdrey, ante, 630,17 N.W.2d 900. The parties are the same. The two cases were submitted together on appeal. This is also an appeal by the defendant from an order of the District Court of Barnes County revoking an order suspending a sentence of conviction for a misdemeanor. In this case the defendant was charged with, and pleaded guilty to, a charge of selling intoxicating liquor without a license within the city limits of Valley City in this state, contrary to the provisions of Laws 1937, chap 259, § 5; ND Rev Code 1943, § 5-0303. Sentence was pronounced and judgment of conviction rendered on the same day as in the other case, namely, on December 23, 1942. The sentence was the same as in the other case, namely, the court imposed a fine of $50.00 and costs and provided further that the defendant be imprisoned in the county jail of Barnes County for a term of 90 days. In this case it was also ordered that the jail sentence be suspended during the good behavior of the defendant on payment of the fine and costs. The application for revocation of the order of suspension is based upon precisely the same facts as in the other case. The two applications for revocation of suspension were heard together, and the evidence was the same in both cases. In this case, also, the court ordered that the suspension be revoked. So far as the principal and controlling facts are concerned, this case, therefore, is identical with the case of State v. Cowdrey, ante,17 N.W.2d 900, and exactly the same in principle. Therefore, on authority of that case, the order appealed from in this case is affirmed.
CHRISTIANSON, Ch. J., and MORRIS, BURKE, NUESSLE, and BURR, JJ., concur. *Page 637